Court of Appeals
of the State of Georgia

                                                              ATLANTA, September 08, 2017

The Court of Appeals hereby passes the following order

A18D0063. MICHAEL HAVERTY et al. v. CITY OF RICHMOND HILL et al. .


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2017V055




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, September 08, 2017.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.